Citation Nr: 0737135	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served in the United States Army from 
April 18, 1961 to May 16, 1962, when he was honorably 
discharged.     

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  January 2005 and July 2005 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the veteran's claims 
of entitlement to service connection for a foot condition, 
right ear hearing loss and bilateral tinnitus.

Service connection for the veteran's left ear hearing loss 
was granted in the July decision, effective October 19, 2004, 
with a zero percent disability rating assigned.  The veteran 
did not appeal that decision.


FINDINGS OF FACT

1.  The evidence of record supports a conclusion that the 
veteran's currently diagnosed right ear hearing loss is not 
related to his military service.

2.  The evidence of record supports a conclusion that the 
veteran's currently diagnosed tinnitus is not related to his 
military service.

3.  The competent medical evidence demonstrates that the 
veteran has no current foot disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be 
presumed.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §  3.303 (2007).  

3.  A foot condition was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right ear hearing 
loss and tinnitus.  Because these two issues involve the 
application of similar law to similar facts, the Board will 
address them together.  The Board will then address the claim 
of entitlement for service connection for a foot condition.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.
  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in November 2004 which was specifically 
intended to address the requirements of the VCAA.  
The November 2004 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show an "injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the November 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "state 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would provide a medical examination if it was 
necessary to decide his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The November 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency".  [Emphasis as in original].  More 
specifically, the veteran was advised that if there were 
medical records that he wanted VA to obtain, to complete and 
return the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The 
November 2004 letter instructed the veteran that "if there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed foot condition, 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claim of entitlement to service connection was 
denied based on elements (2), existence of a disability, and 
(3), connection between the veteran's service and the 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
VA and private treatment records.  The veteran was provided 
VA examinations in June 2005 and September 2005, the reports 
of which indicate that the examiners performed appropriate 
examinations and rendered appropriate diagnoses and opinions.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA.  No further actions need be 
undertaken on the veteran's behalf.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, and he was provided with ample opportunity to 
submit evidence and argument in support of his claim.  He has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2007).

Analysis

With respect to Hickson element (1), current disability, the 
June 2005 audiological examiner diagnosed the veteran with 
"severe, left unilateral, constant, tonal tinnitus" and 
found a "profound, sensorineural hearing loss exists in the 
right [ear] . . . ."  Hickson element (1) is accordingly met 
for both claims.

Regarding element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning disease, the veteran's service medical records do 
not mention right ear hearing loss or tinnitus.  His March 
27, 1962 separation examination notes normal hearing in the 
right ear.

[The same separation physical examination noted "no 
hearing" in the left ear.  The veteran was discharged with a 
"H3" profile.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) [observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service); the 
"H" reflects the state of the "hearing and ear".  As was 
alluded to in the Introduction, service connection has been 
granted by the RO for left ear hearing loss.]   

The Board adds that right ear hearing loss was initially 
diagnosed decades after the veteran left military service, 
long after the end of the one year presumptive period fund in 
38 C.F.R. § 3.309(a).

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
gunfire.  Service records support the veteran's statement 
that he worked in artillery, which indicates that he was 
likely to have been exposed to such noise in service.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  For the 
purposes of this decision, the Board will assume that the 
veteran experienced hazardous noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.  

With respect to element (3), medical nexus, the veteran 
underwent a VA examination in June 2005, which provided 
negative nexus opinions as to both his right ear hearing loss 
and his tinnitus.  The examiner noted that the veteran first 
noticed his tinnitus in "1965 or 1966" - nearly four 
decades after military separation.  Critically, the June 2005 
VA examiner noted that at military separation, there was no 
hearing loss found in the veteran's right ear.  The examiner 
therefore concluded that ". . . [the veteran's] hearing loss 
in the right ear is less likely than not service connected . 
. . ."  The VA examiner further stated that "[the 
veteran's] tinnitus began too long after discharge to be 
service connected and the vet has substantial exposure to 
hazardous civilian noise which is the [sic] more likely the 
culprit.  Therefore his tinnitus is less likely than not 
service connected."  

The Board observes that the VA examiner's opinion appears to 
be congruent with the medical evidence of record, which does 
not indicate any right ear hearing loss or tinnitus in 
service or for many years thereafter.

A private medical nexus opinion, by W.B., M.D. in October 
2004, is limited to the veteran's left ear hearing loss only; 
there is no opinion concerning right ear hearing loss and/or 
tinnitus.  Therefore, for the purposes of this Board 
decision, the October 2004 opinion of W.B., M.D. is of no 
probative value.

The only other evidence that purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself and his representative.  
However, it is now well-established that persons without 
medical training, such as the veteran and his representative, 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Thus, critical Hickson element (3), medical nexus, is not met 
for either right ear hearing loss or tinnitus.  The veteran's 
claim fails on that basis.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
right ear hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.

3.  Entitlement to service connection for a foot condition.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran contends that his feet were injured in military 
service due to cold exposure.  He claims that he was ordered 
to give away his boots to another soldier while stationed in 
Germany in 1962 in the middle of January and that his feet 
became "brownish in color and were numb" and that he had 
"some pain in his feet" as a result of cold exposure.  See 
the September 2005 VA examination report.

With regard to Hickson element (1), there is no medical 
evidence of a current disability.  During the veteran's 
September 2005 VA examination, T.H.,M.D. noted that the skin 
and nails on the veteran's feet were "normal".  The 
examiner further noted that the veteran does not have 
"neurologic problems with his feet" or "any orthopedic 
problems in his feet."  

There is no medical evidence of record which documents a 
current disability of either foot.  The veteran stated during 
the September 2005 VA examination that "[s]ince that time 
[military service], [I] . . . [have] not received any 
treatment for [my] feet."   

In the absence of any currently diagnosed foot disease or 
injury, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Hickson element (1) is therefore not met.  The veteran's 
claim fails on this basis alone.  

For the sake of completeness, the Board will discuss the 
remaining Hickson elements.

There is arguably evidence supportive of Hickson element (2), 
in-service injury or disease.  A review of the veteran's 
service medical records indicates that the veteran was 
briefly hospitalized with "swollen feet" in January 1962 
and diagnosed with hyperhidrosis.    

Without a finding of Hickson element (1), a current 
disability, there can be no medical nexus, Hickson element 
(3).  Indeed, there is no medical nexus opinion in the fie.  
The claim fails on that basis also.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a foot condition.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a foot condition is 
denied


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


